DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 6/13/22 are acknowledged and entered. Claims 13-20 were previously withdrawn from consideration.1 Claims 1-20 are pending.
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement of claims 13-20, as set forth in the Office action mailed on 8/4/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 13-20 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Nunnink (US 2007/0090193, previously cited) and Farrall (US 2004/0112962, previously cited), teach a similar apparatus and method, but fail to teach all limitations and features of the claims as now recited. Applicant’s Remarks dated 6/13/20, particularly pages 2-3, are useful in highlighting these differences.2 Nunnink and Farrall thus fail to anticipate or render the claims obvious, either singularly, in combination with each other, or in combination with other references.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 These claims are rejoined as provided herein.
        2 The Remarks also reflect the substance of the interview conducted on 6/15/22 (interview summary dated 6/20/22).
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.